      Case 4:19-cv-00226 Document 155 Filed on 05/21/20 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
RUSSELL, et al.                                 )
                                                )
Plaintiffs,                                     )
                                                )              Case No. 4:19-cv-00226
v.                                              )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                    )                U.S. District Judge
                                                )
Defendants.                                     )
                                                )

                            JOINT PROPOSED SCHEDULING AND
                                DOCKET CONTROL ORDER

     1. ANSWER / MOTIONS TO DISMISS

              a. Defendants and Intervenors must Answer or file Motions to Dismiss by: June
                 22, 2020
              b. Plaintiffs Must Respond to any Motions to Dismiss by: July 10, 2020.
              c. Defendants and Intervenors must file any Reply briefs by: July 17, 2020

     2. MOTIONS TO ADD NEW PARTIES (The attorney causing the addition of new
        parties will provide copies of this Order to new parties): August 14, 2020

     3. MOTIONS FOR LEAVE TO AMEND PLEADINGS (Parties filing motions after this
        deadline must show good cause): August 14, 2020

     4. COMPLETION OF FACT DISCOVERY: March 12, 2021

        Written discovery requests are not timely if they are served so close to this deadline that
        under the Federal Rules of Civil Procedure the response would not be due until after the
        deadline.

     5. RESPONSES IN OPPOSITION TO CLASS CERTIFICATION DUE: April 16,
        2021.

     6. EXPERTS ON MATTERS OTHER THAN ATTORNEY’S FEES

              a. April 16, 2021: The plaintiff (or the party with the burden of proof on an issue)
                 will designate expert witnesses in writing and provide the report required by Rule
                 26(a)(2) of the Federal Rules of Civil Procedure along with any data or other
                 materials relied on by the expert in forming their opinion.

                                                    1
     Case 4:19-cv-00226 Document 155 Filed on 05/21/20 in TXSD Page 2 of 2




           b. May 14, 2021: The opposing party will designate expert witnesses in writing and
              provide the report required by Rule 26(a)(2) of the Federal Rules of Civil
              Procedure along with any data or other materials relied on by the expert in
              forming their opinion.

   7. ALTERNATIVE DISPUTE RESOLUTION: Mediation or other form of dispute
      resolution, if deemed appropriate by all parties, should be completed by April 21, 2021.

   8. COMPLETION OF EXPERT DISCOVERY: July 1, 2021

   9. PRETRIAL DISPOSITIVE MOTIONS DEADLINE: August 1, 2021

       No dispositive motion may be filed after this date except for good cause.

   10. JOINT PRETRIAL ORDER AND MOTION IN LIMINE DEADLINE: August 15,
       2021

       The Joint Pretrial Order will contain the pretrial disclosures required by Rule 26(a)(3) of
       the Federal Rules of Civil Procedure. Plaintiff is responsible for timely filing the
       complete Joint Pretrial Order. Failure to file a Joint Pretrial Order timely may lead to
       dismissal or other sanction in accordance with the applicable rules.

   11. DOCKET CALL: September 13, 2021

       Docket Call will be held at 8:30 a.m. in Courtroom 11-B, United States Courthouse, 515
       Rusk, Houston, Texas. No documents filed within 7 days of the Docket Call will be
       considered. Pending motions may be ruled on at docket call, and the case will be set for
       trial as close to the docket call as practicable.

   12. Additional orders relating to disclosures, discovery, or pretrial motions:

       Any party wishing to make any discovery motions should arrange for a pre-motion
conference with the court before the preparation and submission of any motion papers. That
includes a motion to compel, to quash, or for protection. Email Mrs. Eddins at
Lisa_Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for a pre-motion conference.
Notify your adversary of the date and time for the conference.

      The parties agree to submit attorney’s fees issues to the court by affidavit after liability
and damages are resolved.

       SIGNED on May ___, 2020, at Houston, Texas.

                                                      ______________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge


                                                  2
